       CASE 0:18-cv-03268-WMW-BRT Doc. 128 Filed 01/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  United States of America,                               Case No. 18-cv-3268 (WMW/BRT)

                               Plaintiff,
                                                    ORDER ADOPTING REPORT AND
         v.                                             RECOMMENDATION

  Joseph H. Yennie et al.,

                               Defendants.


       This matter is before the Court on the October 27, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 115.)

The R&R recommends granting Plaintiff United States of America’s motion to strike

Count I of Defendant Joseph H. Yennie’s answer and counterclaim, granting the motion of

the United States to dismiss Counts III and IV of Joseph Yennie’s answer and counterclaim,

and denying Defendant Sheila A. Yennie’s motion to dismiss the complaint.

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are not specific

but merely repeat arguments presented to and considered by a magistrate judge are not

entitled to de novo review, but rather are reviewed for clear error”). A district court reviews
       CASE 0:18-cv-03268-WMW-BRT Doc. 128 Filed 01/19/21 Page 2 of 2




for clear error any aspect of an R&R to which no specific objection is made. See Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”).

       The Court has carefully reviewed the objections filed by Defendants.                 The

objections lack either sufficient specificity or legal merit and include arguments that have

already been presented to and considered by the magistrate judge. Moreover, some of

Defendants’ objections are untimely. As such, Defendants’ objections are overruled.

Having carefully reviewed the R&R, the Court finds that it is neither clearly erroneous nor

contrary to law.

       Based on the R&R, the foregoing analysis, and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     The objections to the R&R filed by Defendants Joseph H. Yennie and Sheila

A. Yennie, (Dkts. 116, 118, 121), are OVERRULED.

       2.     The October 27, 2020 R&R, (Dkt. 115), is ADOPTED.

       3.     Plaintiff United States of America’s motion to strike Count I and to dismiss

Counts III and IV of Defendant Joseph H. Yennie’s answer and counterclaim, (Dkt. 87), is

GRANTED.

       4.     Defendant Sheila A. Yennie’s motion to dismiss, (Dkt. 94), is DENIED.


Dated: January 19, 2021                                    s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge

                                               2
